Citation Nr: 0311829	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  97-07 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for chronic 
pyelonephritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1953 to November 
1955.

This appeal is from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board of Veterans' Appeals 
(Board) remanded the case in March 1998.


FINDINGS OF FACT

1.  The veteran failed to respond to the RO's March 1999 and 
June 2002 requests for specific information and evidence in 
support of his claim.

2.  VA notified the veteran of a VA medical examination 
scheduled for July 1, 2002, which he cancelled, and of a 
medical examination rescheduled for December 23, 2002, for 
which he failed to report without notice of cause.


CONCLUSION OF LAW

The veteran's claim for a compensable rating for chronic 
pyelonephritis is denied.  38 U.S.C.A. §§ 501, 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.158(a); 3.327, 
38 C.F.R. § 3.655(a), (b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  The RO provided the veteran with forms to 
authorize release of medical information to VA in March 1999 
and again in June 2002.  No other forms are necessary in this 
case.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  After the Board informed 
the veteran in its March 1998 remand of deficiencies in the 
evidence in his case, the RO notified the veteran by letters 
of March 1999 and June 2002 of specific information and 
evidence necessary to substantiate his claim.  The language 
of the former letter, although polite, was unambiguously and 
instruction setting forth the veteran's obligation to provide 
certain information and conditioning VA action in response to 
that information upon its receipt.  Likewise the June 2002 
letter unambiguously assigned the burden of producing certain 
information to the veteran and the burden of obtaining 
certain evidence to VA, with VA's obligation predicated upon 
the veteran's response.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The veteran never responded to 
either notice letter.  He is obligated to cooperate with VA 
efforts to assist him.  38 C.F.R. § 3.159(c)(1)(i), (ii).  
Without his cooperation, VA cannot and is not obligate to 
assist him to obtain evidence it cannot obtain without his 
cooperation.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA scheduled the necessary examinations after the 
Board determined in its remand that additional examination 
was necessary to decide the case.  The veteran failed to 
report for two scheduled examinations.  VA has discharged its 
obligation to provide medical examination in this case.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  The RO furnished the veteran 
and his representative a supplemental statement of the case.  
It set forth in detail the veteran's failure to cooperate in 
the prosecution of his claim and the resulting failure to 
obtain evidence that resulted from his uncooperativeness.


Compensable Rating for Chronic Pyelonephritis

In April 1996, the veteran filed an informal claim for a 
compensable rating for chronic pyelonephritis.  He had a VA 
examination for compensation and pension purposes in June 
1996.  The examination was uninformative about several things 
necessary to evaluate his disability, both regarding the 
veteran's current medical condition and his medical history.  
The Board remanded the case for another examination to obtain 
medical information crucial to evaluating the veteran's 
disability and for the veteran to provide the RO information 
about urinary tract infections he had reported to the June 
1996 examiner were recurrent since 1975.

The veteran's disability is rated as kidney dysfunction or as 
urinary voiding dysfunction, according to which of those 
presentations is the predominant disabling feature of 
pyelonephritis.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7504 (2002).  VA had not examined the veteran since June 
1957, and information about the course of his service-
connected disability and its current presentation were 
crucial to evaluating the disability.

The veteran did not respond to two RO requests that he 
identify any sources of medical care or corroboration of the 
urinary tract infections he reported to the VA examiner in 
June 1996.  VA regulation provides that a claim will be 
considered abandoned upon failure to provide evidence that VA 
requests of a claimant in connection with a claim for 
increased compensation.  38 C.F.R. § 3.158(a) (2002).  The 
regulation is not written in discretionary language; it 
states the claim "will" be considered abandoned.  The 
veteran's failure to respond to the March 1999 request for 
information and evidence was sufficient legal reason to quit 
action on his claim.  Nonetheless, the RO persistent in 
attempting to assist the veteran with his claim.

VA scheduled an examination necessary to determine the 
current severity of the veteran's pyelonephritis; without 
this information his disability could not be rated and his 
claim could not be resolved.  The record shows that he 
cancelled a scheduled examination.  When a medical 
examination is necessary to determine the current severity of 
a service-connected disability, the veteran must cooperate 
and report for the examination unless he has good cause for 
failure to report.  38 C.F.R. § 3.327 (2002).  If he does 
not, a claim for increased compensation "shall be denied."  
38 C.F.R. § 3.655(a), (b) (2002).  Again, the language of the 
regulations is not discretionary.  The claim "shall" be 
denied.

The record shows the veteran cancelled an examination 
scheduled for July 2002.  There is no record of his reason.  
He failed to report for an examination rescheduled for 
December 23, 2002.  The Board presumes VA notified the 
veteran of the second examination, because there is no 
evidence of failure to perform in the regular manner the 
administrative duty to notify the veteran of examination 
appointments.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (presumption of administrative regularity).

Even though the record does not show the reason the veteran 
cancelled the first scheduled appointment, the supplemental 
statement of the case furnished the veteran and his 
representative sets forth the requirement that failure to 
report is excusable only if there is good cause for the 
failure.  The veteran has been silent in that regard.  The 
failure to report the second time is unexcused.

The veteran seeks increased compensation.  The law places 
upon him the requirement that he cooperate with VA's effort 
to confirm that he is entitled to compensation according to 
VA's rules for compensating disabilities.  The veteran has 
failed to assist VA in assessing his level of disability.  


ORDER

A compensable rating for chronic pyelonephritis is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

